FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (“Amendment”) is dated February 4, 2008, and is entered into
between Foamex International Inc., a Delaware corporation and its primary
operating subsidiary Foamex L.P. (together with their subsidiaries, successors
and assigns, the “Company”) and Andrew M. Thompson (“Executive”). Capitalized
terms used but not defined herein have the meanings ascribed to such terms in
the Agreement (defined below).

WHEREAS, Executive and the Company entered into an employment agreement dated as
of February 12, 2007 (the “Agreement”), pursuant to which Executive continued to
serve as Executive Vice President, Foam & Technical Products of the Company.

WHEREAS, the Company and Executive desire to amend the Agreement as provided in
this Amendment and agree that all other terms and conditions of the Agreement
shall otherwise remain in place, except as expressly amended herein.

NOW THEREFORE, for and in consideration of the premises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties to this Amendment hereby agree as follows:

I.         Amendments to Agreement. The parties hereby agree to amend the
Agreement as follows:

A.        Section 1.1 of the Agreement shall be amended by replacing the first
sentence thereof with the following:

“During the Term (as defined in Section 2.1 hereof), Executive shall be employed
as Executive Vice President, Business Management and Marketing, of the Company,
(“Executive’s Position”) and shall report directly to the Chief Executive
Officer or his designee, which may include the Chief Operating Officer of the
Company at the time (if any)”.

B.        Section 1.2 of the Agreement shall be deleted in its entirety and
replaced with the following:

“During the Term, Executive shall have such duties, responsibilities and
authorities commensurate with Executive’s Position and as may be assigned to
Executive from time to time by the Chief Executive Officer or his designee,
which may include the Chief Operating Officer of the Company at the time (if
any).”

C.        Section 2.1(a) of the Agreement shall be amended by adding to the end
of the second sentence thereof the following:

“; provided, that no more than two such automatic extensions may occur pursuant
to the foregoing, and this Agreement will not extend beyond December 31, 2011 on
account of such automatic extensions.”

 

--------------------------------------------------------------------------------



2

 

D.        Section 5.4(ii) of the Agreement shall be deleted in its entirety and
replaced with the following:

“a material diminution occurs in the duties, responsibilities or authorities of
Executive’s Position, that is not cured within 15 days after written notice of
the same is received by the Company”

E.        Section 5.4(iv) of the Agreement shall be amended by adding the phrase
“, which may include the Chief Operating Officer of the Company, at the time (if
any)” after the phrase “his designee”

F.        Section 5.4 of the Agreement shall be amended by adding the phrase
“and Executive has terminated his employment within 75 days after so notifying
the Board” after the phrase “receipt of such notice” in the last sentence
thereof.

 

II.       Acknowledgments.

A.        Executive acknowledges and agrees that, by signing this Amendment,
notwithstanding any provision of the Agreement or the Amendment to the contrary,
he waives any right or alleged right that he has, or may have, to terminate his
employment pursuant to the Employment Agreement for Good Reason or on account of
any claim that the Company breached the Agreement, including any right to
collect severance in connection therewith, based on, arising out of or in
connection with any fact, event, occurrence, omission or other matter or thing
occurring prior to the date of this Amendment, including, without limitation,
any fact, event, occurrence, omission or other matter or thing relating to the
Company-wide management restructuring undertaken in August 2007.

B.        Executive acknowledges that he has reviewed the provisions of this
Amendment and considered the effect of these provisions on the Agreement, has
had adequate opportunity to consult with counsel with respect to these
provisions and fully and freely consents to the terms of this Amendment.

 

III.      Miscellaneous.

A.        This Amendment may be executed in counterparts, each of which shall be
deemed to be an original and all of which together shall constitute one and the
same instrument.

B.        Except as provided herein, the provisions of the Agreement are and
shall remain in full force and effect.

C.        This Amendment shall become effective as of the date first above
written.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------



3

 



IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by a
duly authorized officer of the Company, and Executive has executed this
Amendment, each as of the day and year first above written.

EXECUTIVE

 

/s/ Andrew M. Thompson

Andrew M. Thompson

 

FOAMEX INTERNATIONAL INC.

 

By:  /s/ John G. Johnson, Jr.

Title:  President and Chief Executive Officer

FOAMEX L.P.

 

By:  /s/ John G. Johnson, Jr.

Title:  President and Chief Executive Officer

 

 